UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6915


JOHN PATRICK DONOHUE,

                Plaintiff - Appellant,

          v.

LIEUTENANT D. A. STILL; SERGEANT J. W. KISER; CORRECTIONAL
OFFICER   JOHNSON;  CORRECTIONAL   OFFICER  R.   D. GIBSON;
CORRECTIONAL OFFICER OWENS; WARDEN R.C. MATHENA,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00151-GEC-RSB)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Patrick Donohue, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John   Patrick    Donohue       appeals   the    district   court’s

order denying his second motion to amend his 42 U.S.C. § 1983

(2012)   complaint   that   the   district      court     dismissed   without

prejudice as frivolous.     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      Donohue v. Still, No. 7:14-cv-00151-GEC-

RSB (E.D. Va. May 15, 2014).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      AFFIRMED




                                      2